Name: 2009/557/EC: Commission Decision of 22Ã July 2009 on a financial contribution from the Community towards emergency measures to combat swine vesicular disease in Italy in 2008 (notified under document number C(2009) 5608)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  agricultural policy;  health;  cooperation policy;  agricultural activity;  means of agricultural production
 Date Published: 2009-07-23

 23.7.2009 EN Official Journal of the European Union L 191/72 COMMISSION DECISION of 22 July 2009 on a financial contribution from the Community towards emergency measures to combat swine vesicular disease in Italy in 2008 (notified under document number C(2009) 5608) (Only the Italian text is authentic) (2009/557/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(3) thereof, Whereas: (1) Swine vesicular disease is an infectious viral disease of pigs which is clinically indistinguishable from foot-and-mouth disease and causing therefore disturbance to intra-community trade and export to third countries. (2) In the event of an outbreak of swine vesicular disease, there is a risk that the disease agent might spread to other pig holdings within that Member State, but also to other Member States and to third countries through trade in live pigs or their products. (3) Commission Decision 2005/779/EC of 8 November 2005 concerning animal health protection measures against swine vesicular disease in Italy (2) lays down animal health rules as regards swine vesicular disease for regions of Italy that are recognised as free from swine vesicular disease and those not recognized as free from that disease. The Italian authorities complied with the information requirements foreseen in Article 11 of that decision. (4) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution towards specific veterinary measures, including emergency measures. Pursuant to Article 3(2) of that Decision, Member States shall obtain a financial contribution on the condition that measures are applied to eradicate swine vesicular disease. (5) Article 3(5), first indent of Decision 90/424/EEC lays down rules on the percentage of certain costs incurred by the Member State that may be covered by the Community's financial contribution. (6) The payment of a Community financial contribution towards emergency measures to eradicate swine vesicular disease is subject to the rules laid down in Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (3). (7) Italy has fully complied with its technical and administrative obligations as set out in Article 3(3) of Decision 90/424/EEC and Article 6 of Regulation (EC) No 349/2005. (8) On 10 December 2008, Italy submitted an estimate of the costs incurred in taking measures to eradicate swine vesicular disease. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Community to Italy A financial contribution from the Community may be granted to Italy towards certain costs incurred by that Member State in taking measures pursuant to Article 3(2) of Decision 90/424/EEC to combat swine vesicular disease in 2008. Article 2 Addressee This Decision is addressed to the Italian Republic. Done at Brussels, 22 July 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) OJ L 293, 9.11.2005, p. 28. (3) OJ L 55, 1.3.2005, p. 12.